The defendant argues that he was deprived of a fair trial because the prosecutor exercised four racially motivated peremptory challenges against black venirepersons in violation of Batson v Kentucky (476 US 79). However, the defendant failed to meet his burden of demonstrating that the race-neutral explanations proffered by the prosecutor were merely pretextual (see, People v Allen, 86 NY2d 101; People v Hernandez, 75 NY2d 350, affd 500 US 352; People v Gooden, 220 AD2d 683; People v Waldo, 221 AD2d 390). Thus, the court did not err in dismissing the four venirepersons.
The defendant’s challenge to the court’s refusal to charge criminally negligent homicide as a lesser included offense of murder in the second degree is foreclosed by reason of the jury finding him guilty of murder in the second degree and its implicit rejection of the charged lesser-included offense of manslaughter in the second degree (see, People v Boettcher, 69 NY2d 174; People v Broadie, 221 AD2d 352; People v Cruz, 191 AD2d *640507; People v Rammelkamp, 167 AD2d 560). Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.